Citation Nr: 0532292	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  02-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Service connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and appellant's daughter. 


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

This claim was before the Board in June 2005 and remanded for 
further development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The medical evidence, as a whole, reveals that the 
veteran does not have PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.304(f) 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).    

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125.  According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

The veteran's service record indicates that he served in the 
Army as a butcher at Fort Campbell, Kentucky, for his entire 
period of active service.  He served during the Vietnam Era, 
but he did not serve in the Republic of Vietnam.  The veteran 
did not engage in combat with the enemy.  The veteran's 
service medical records (SMRs) are negative for psychiatric 
treatment.  

The veteran states that his in-service stressor was his 
exposure to graphic photographs and stories from veterans 
returning from Vietnam.  The veteran reports becoming 
obsessed with the stories he heard from returning Vietnam 
combat veterans and the graphic photographs he saw.  He 
states that he felt extreme fear of being sent to Vietnam, 
and that his thoughts about the horrific stories and 
photographs became obsessive.  

The Board notes that the veteran's January 2001 private 
medical records reflect a diagnosis of PTSD.  However, the 
private medical records indicate that the veteran's obsessive 
thoughts and nightmares about "blood and death" were 
brought to a climax as a result of the death of the veteran's 
brother.  The veteran's brother died years after the veteran 
left active military service and is a stressor not associated 
with service.  Such a report provides evidence against this 
claim.  

A March 2001 VA psychiatry consult note reflects that the 
veteran's private medical practitioner referred the veteran 
to the VA psychiatrist for a PTSD evaluation.  The March 2001 
note states that while the veteran displays sub-clinical 
symptoms similar to those displayed by veterans with a 
diagnosis of PTSD, but that he lacks the "life/death 
horrific experiences of combat trauma" and therefore fails 
to meet the sufficient criteria for PTSD as defined in the 
DSM-IV.  The veteran was diagnosed with major depression and 
adjustment disorder with anxious mood, providing more 
evidence against a finding of PTSD.  

A July 2002 VA psychiatric consult also concludes that the 
veteran does not have PTSD.  The July 2002 consult note 
states that the PTSD Clinic found that the veteran did not 
meet the diagnostic criteria for PTSD even though he 
displayed some of the same symptoms as veterans with 
diagnoses of PTSD.  The doctor who wrote the July 2002 
psychiatry consult diagnosed the veteran with major 
depression, again providing more evidence against this claim.  

A September 2003 VA PTSD consultation indicated the veteran 
does not have PTSD.  He was diagnosed with major depression 
and chronic adjustment disorder with anxious mood.  VA 
medical personnel indicated that the veteran exhibited 
similar symptoms to Vietnam combat veterans, but did not 
endure a horrific life/death combat experience that could 
serve as an in-service stressor.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that the September 2003, July 2002, and March 
2001 VA psychiatry consultation notes are of greater 
probative value than the January 2001 diagnosis of PTSD from 
the veteran's private medical practitioner.  The VA 
psychiatry consultation notes make reference to diagnostic 
criteria and lack of a stressor when addressing whether or 
not the veteran has PTSD.  The private medical records simply 
list experiences recounted by the veteran.  It is clear that 
the statements reflect no more than a recording of medical 
history provided by the veteran, rather than an endorsement 
of that history as demonstrating an in-service etiology of 
the disorder.  

Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).
 
The veteran has himself suggested he has PTSD as a result of 
an in-service stressor event; however, as a layperson, his 
statements regarding medical etiology, causation, and 
diagnosis are not competent evidence.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge")

The Board finds that the preponderance of the evidence is 
against granting service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).  




The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in June 2002, as well as information provided in the 
July 2003 statement of the case (SOC), the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the July 2003 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the June 2003 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, the letter did not specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  Nonetheless the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given that he wrote to the RO to indicate that he had no 
further evidence to submit for his claim.  Therefore, any 
failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Moreover, neither 
the veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (the appellant bears the initial burden 
of demonstrating VA's error in the adjudication of a claim 
and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, available VA medical 
records, and a relevant private medical record.  The Board 
remanded this case to the RO to assist the veteran with his 
claim.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board finds that there is compliance with the remand of 
June 2005.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The clear evidence of record finds that the veteran does not 
have PTSD and that the obtainment of additional records would 
not provide a basis to grant this claim. 

 
ORDER

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


